DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/22/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims and remarks filed on 9/22/2022. Claims 1-20 are pending and have been examined. 

Response to Amendment
The amendment filed on 9/22/2022 has been entered.
Claims 1, 14 and 20 were amended, and no claims were added or cancelled in the amendment.

Response to Arguments
Applicant's arguments filed 9/22/2022 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the combination of references used in the current rejections. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below.
With reference to amended independent claims 1, 14 and 20 applicant states: “claim 1 has been amended to recite, in part: a first selection component coupled with the fuse to activate the fuse for programming the resistor to adjust the synaptic weight based at least in part on varying a resistance of the resistor, the fuse operable to connect and disconnect the resistor from the artificial neuron based at least in part on whether the first selection component activates the fuse. Independent claims 14 and 20 have been amended to include similar features.” (applicant’s remarks, page 9, emphasis in original). 
With reference to the previously-applied combination of references, applicant asserts that “Breitwisch, Wang, Jung, Adhikari, Imondi, and Leobandung-alone or in any combination-do not teach or suggest all the features of amended independent claims 1, 14, and 20.” Id. 
With reference to the primary Breitwisch reference, applicant further asserts that “a junction that connects an input line and a transistor does not teach or suggest a '’fuse operable to connect and disconnect the resistor from the artificial neuron based at least in part on whether the first selection component activates the fuse," as recited in amended independent claim 1. For example, a junction as described by Breitwisch does not teach or suggest a fuse. Indeed, Breitwisch neither contemplates nor discusses a fuse, much less a ‘fuse operable to connect and disconnect the resistor from the artificial neuron,’ as recited in amended independent claim 1” (applicant’s remarks, pages 9-10, emphasis in original). 
With reference to the previously-applied Jung reference, applicant alleges “the Office Action has not shown that Jung teaches or suggests ‘the fuse operable to connect and disconnect the resistor from the artificial neuron based at least in part on whether the first selection component activates the fuse,’ as recited in amended independent claim 1.” (applicant’s remarks, page 11). With continued reference to Jung, applicant further alleges that “a reference resistor that has a resistance value such that a voltage difference is created between the reference resistor and an e-fuse resistor regardless of if the e-fuse resistor is blown or unblown, does not teach or suggest ‘the fuse operable to connect and disconnect the resistor from the artificial neuron based at least in part on whether the first selection component activates the fuse,’ as recited in amended independent 1.” Id. 
Regarding the previously-asserted combination of Breitwisch and Jung, applicant asserts “One skilled in the art would not look to the teachings of Jung to modify Breitwisch as Breitwisch relates to a neural network that optimizes the physical area of all components while Jung increases the area with an additional e-fuse resistor and makes no mention of neural networks and is instead directed to choosing resistance values for a reference resistor. The skilled person would therefore not arrive at the combination of features recited in amended independent claim 1 by reference to Breitwisch and Jung.” (applicant’s remarks, page 13). Applicant then concludes, “In light of the discussion above, and the noted deficiencies of Breitwisch and Jung, the obviousness rejection of record is unsustainable.” Id.
Accordingly, applicant argues that 1) it is not reasonable for one of ordinary skill in the art to combine the Breitwisch and Jung references, and 2) the claim limitations recited in amended independent claims 1, 14 and 20, i.e., “the fuse operable to connect and disconnect the resistor from the artificial neuron based at least in part on whether the first selection component activates the fuse”, using respective similar language, are not taught in the portions of the Breitwisch, Wang, Jung and Adhikari references cited to reject independent claims 1, 14 and 20 in the previous Office Action (or in the Imondi, and Leobandung references cited to reject dependent claims 5 and 13, respectively). 
Applicant’s arguments 1) and 2) are moot because they do not apply to the combination of references used in the current rejections. In particular, the Jung reference is no longer applied to the amended claims. The examiner respectfully disagrees with applicant’s other arguments in view of newly-cited reference Cohen (U.S. Patent No. 5,468,680 hereinafter “Cohen”), and points applicant to the below discussion of Breitwisch and Cohen. 
Regarding the limitation “connect and disconnect the resistor from the artificial neuron” recited, using respective similar language, in amended independent claims 1, 14 and 20, the examiner points to paragraphs 24-25, 32 and 46-47 of Breitwisch, which explicitly disclose that “gate 120 of FET 118 is electrically connected to variable resistance material 128”, “two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b”, “The configuration of neuromorphic circuit 302 still allows FET 318 to function as a diode, where an electrical connection between lines 314 and 310 is established in response to the voltage at gate 320 exceeding the threshold value for switching” [i.e., FET functions as a diode with switching to connect/establish electrical connection and disconnect lines], “a first junction is connected to the island of variable resistance material to provide a first connection point to an output of a neuron circuit. At block 1110, a second junction is connected to the island of variable resistance material to provide a second connection point to the output of the neuron circuit, forming a neuromorphic circuit.” and “Junction 125 establishes an electrical connection between FET 118 and any neuron circuit inputs (dendrites) on line 110, while junction 137 establishes an electrical connection between FET 130 and any neuron circuit inputs (dendrites)” [i.e., FET functions as a diode with switching operable connect and disconnect the resistor 128 of FET/ field effect transistor 118 to the artificial neuron circuit based at least in part on the first selection component/FET 118]).
Regarding the limitation “the fuse operable to connect and disconnect the resistor from the artificial neuron based at least in part on whether the first selection component activates the fuse”, recited, using respective similar language, in amended independent claims 1, 14 and 20, the examiner points to col. 10, lines 21-38, and col. 12, lines 2-5, of Cohen, which explicitly disclose that “if fuse 14h is programmed to connect conductor 10d to conductor 12b, then -Vth, will then be coupled to the control electrode 12b. To eliminate this coupling, another cutting fuse device 15h is included. By applying a release voltage Vrel to terminal 53, fuse device 15h cuts conductor 10d. … control conductor 55 to control the cutting process of fuse structures 15e-15h. The release electrode 53 is always connected through a low value resistor and programs a fuse structure 15 on each output line for cutting immediately after making any connection between the control electrode 12b and any upper or output conductor 10a-10d. To guarantee that only the desired output or upper conductor 10a-10d is released from the bias resistor string, Vrel is set equal to the value VP used to program the corresponding link.” [i.e., fuse 14 is programmed/operable to connect conductors 10, 12 to the resistor and to eliminate coupling/release/cut conductor 10 to disconnect the resistor in the resistor string] and “If the output terminal 360 is to remain connected to the input terminal 323, the release fuse is blown. If, on the other hand, the output is to be disconnected from the input 323, the output fuse is blown.” [i.e., the fuse is operable to connect and disconnect the resistor based in part on whether the control electrodes/conductor 12/selection component activates the fuse].
As detailed below, the combination of Breitwisch, Wang, Cohen and Adhikari teaches all the limitations of amended independent claims 1 and 20, and the combination of Breitwisch, Cohen and Adhikari teaches all the limitations of amended independent claim 14.
Regarding the dependent claims, applicant generally asserts that “Dependent claims 2-13 and 15-19 each depend from one of independent claims 1 and 14, and are therefore allowable for at least the same reasons that independent claims 1 and 14 are allowable. Dependent claims 2-13 and 15-19 also recite allowable features that have not been shown to be taught or suggested by Breitwisch, Wang, Jung, Adhikari, Imondi, and Leobandung, alone or in any combination.” (applicant’s remarks, page 13).
The examiner respectfully disagrees in view of newly-cited reference Cohen. As detailed below, the combination of Breitwisch, Wang, Cohen and Adhikari (i.e., Breitwisch in view of Wang, Cohen and Adhikari) teaches the features of claims 2-4, 6-12 and 18. As further detailed below, the combinations of Breitwisch, Cohen and Adhikari, Breitwisch, Wang, Cohen, Adhikari and Imondi, and Breitwisch, Wang, Cohen, Adhikari and Leobandung teach the limitations of claims 15-17, 5 and 13, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch et al. (U.S. Patent Application Pub. No. 2011/0119214 A1, hereinafter “Breitwisch”) in view of non-patent literature Wang et al. ("Unconventional computing with diffusive memristors" 2018 IEEE International Symposium on Circuits and Systems (ISCAS). IEEE, May 2018: 1-5, hereinafter “Wang”) and Cohen et al. (U.S. Patent No. 5,468,680 hereinafter “Cohen”), and further in view of non-patent literature Adhikari et al. ("Memristor bridge synapse-based neural network and its learning." IEEE Transactions on Neural Networks and Learning Systems 23.9 (2012): 1426-1435, previously cited in the examiner’s Notice of References Cited PTO-892 form dated May 7, 2021, hereinafter “Adhikari”).
With respect to claim 1, Breitwisch discloses the invention as claimed including a device for an artificial neural network (see, e.g., paragraphs 22-23, “Integrating complementary metal-oxide-semiconductor (CMOS) neuron circuit blocks with nano-scale synaptic devices can produce highly dense and fully connected artificial neural networks”, “FIG. 1 depicts an example of a system 10 with diode and resistor based neuromorphic circuits … Synaptic devices formed of equivalent diode and resistor circuits”), comprising:
an input line (see, e.g., paragraph 47, “Junction 125 establishes an electrical connection between FET 118 and any neuron circuit inputs (dendrites) on line 110, while junction 137 establishes an electrical connection between FET 130 and any neuron circuit inputs (dendrites) on line 112.” [i.e., line 110 and 112 are each an input line]);
an output line (see, e.g., paragraph 47, Junctions 126 and 138 can connect to a common line 114, which provides an electrical connection to an output (axon) of a neuron circuit” [i.e., line 114 is an output line]);
an artificial neuron (see, e.g., paragraph 24, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.” [i.e., an artificial neural network comprising artificial neurons]) comprising:
a resistor coupled with the input line (see, e.g., paragraphs 24-25, “the variable resistance material 128 … appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “variable resistance material 128 … appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., a resistor 128 coupled with each of input lines 110 and 112]) ... ;
a first selection component … for programming the resistor (see, e.g., paragraphs 22, 42 and 46 and claim 8, “using phase change material (PCM), … PCM can be used to program resistance values”, “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., a first component/hardware/field effect transistor-FET configured for programming the resistor]) …
connect and disconnect the resistor from the artificial neuron based at least in part on the first selection component (see, e.g., paragraphs 24-25, 32 and 46-47, “gate 120 of FET 118 is electrically connected to variable resistance material 128”, “two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b”, “The configuration of neuromorphic circuit 302 still allows FET 318 to function as a diode, where an electrical connection between lines 314 and 310 is established in response to the voltage at gate 320 exceeding the threshold value for switching” [i.e., FET functions as a diode with switching to connect/establish electrical connection and disconnect lines], “a first junction is connected to the island of variable resistance material to provide a first connection point to an output of a neuron circuit. At block 1110, a second junction is connected to the island of variable resistance material to provide a second connection point to the output of the neuron circuit, forming a neuromorphic circuit.”, “Junction 125 establishes an electrical connection between FET 118 and any neuron circuit inputs (dendrites) on line 110, while junction 137 establishes an electrical connection between FET 130 and any neuron circuit inputs (dendrites)” [i.e., FET functions as a diode with switching operable connect and disconnect the resistor 128 of FET/ field effect transistor 118 to the artificial neuron circuit based at least in part on the first selection component/FET 118]); and
a second selection component coupled with the resistor and the output line (see, e.g., paragraph 25, “FET 130 is electrically connected to variable resistance material 128 and to line 114 … variable resistance material 128 between drain 134 and junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130 … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b” [i.e., a second selection component/FET 130 electrically coupled with the resistor 128 and output line 114]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a resistor coupled with the input line to indicate a synaptic weight and
a second selection component … to select the resistor for a read operation.
In the same field, analogous art Wang teaches a resistor coupled with the input line to indicate a synaptic weight (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., a resistor/memristor indicates a synaptic weight]) and 
a second selection component … to select the resistor for a read operation (see, e.g., pages 3-4 and FIG. 4 showing that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., a selection component/transistor enables selection of the memristor/resistor for reading/a read operation]). 
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a fuse coupled with the resistor;
a first selection component … to activate the fuse for programming the resistor … ,
the fuse operable to connect and disconnect the resistor … based at least in part on the first selection component activating the fuse.
In the same field, analogous art Cohen teaches a fuse coupled with the resistor (see, e.g., FIG. 8 – depicting fuses 14e-h that are each coupled with a respective resistor in string of resistors to supply bias and threshold voltages Vth to the fuses, and col. 9, lines 62-67, “In this configuration, each of the fuses has similar threshold voltage Vth, and a low impedance resistor string serves to supply a bias voltage to each of the fuses 14.” [i.e., a fuse 14 electrically coupled with the resistor]); and
a first selection component … to activate the fuse for programming the resistor (see, e.g., FIGs. 7B and 8 – depicting a network with control electrodes/conductors 12 [i.e., selection components] to activate fuses 14 to produce programming voltage Vp], and col. 9, lines 21-39 and col. 10, lines 1-8, “FIG. 7B schematically illustrates an interconnection network which uses the fuse structure 14 of the invention to selectively link or cut conductors. The figure shows a grid of four control electrodes or lower conductors 12a-12d crossing four upper conductors 10a-10d at a plurality of fuse devices 14a-14p. The control electrodes 12a-12d are connected to terminals … To activate one of the fuse structures 14, the programming voltage Vp is applied across the appropriate terminals. For example, to activate fuse device 14g, the programming voltage is applied across terminals 52b and 50c. … the programming voltage Vp is applied to terminal 52b and 50c through the higher source resistance RL … the programming voltage Vp is applied at terminal 52b through the lower resistance RL”, “a bias voltage of 2 Vth is applied across the small impedance resistor string … resulting in a voltage drop of Δ V at each resistor … a different programming voltage Vp will be required to program each device.” [i.e., network includes selection components that selectively apply currents and programming voltage Vp to activate a fuse 14 for programming the resistor device]),
the fuse operable to connect and disconnect the resistor … based at least in part on whether the first selection component activates the fuse (see, e.g., col. 10, lines 21-38, and col. 12, lines 2-5, “if fuse 14h is programmed to connect conductor 10d to conductor 12b, then -Vth, will then be coupled to the control electrode 12b. To eliminate this coupling, another cutting fuse device 15h is included. By applying a release voltage Vrel to terminal 53, fuse device 15h cuts conductor 10d. … control conductor 55 to control the cutting process of fuse structures 15e-15h. The release electrode 53 is always connected through a low value resistor and programs a fuse structure 15 on each output line for cutting immediately after making any connection between the control electrode 12b and any upper or output conductor 10a-10d. To guarantee that only the desired output or upper conductor 10a-10d is released from the bias resistor string, Vrel is set equal to the value VP used to program the corresponding link.” [i.e., fuse 14 is programmed/operable to connect conductors 10, 12 to the resistor and to eliminate coupling/release/cut conductor 10 to disconnect the resistor in the resistor string], “If the output terminal 360 is to remain connected to the input terminal 323, the release fuse is blown. If, on the other hand, the output is to be disconnected from the input 323, the output fuse is blown.” [i.e., the fuse is operable to connect and disconnect the resistor based in part on whether the control electrodes/conductor 12/selection component activates the fuse]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Cohen to provide a “programmable three-terminal switch whose resistance is sub-ohm before programming, infinite after programing and controlled by a second conductor that is completely isolated from the fuse body” and “systems which can be used to program the fuse and/or in which the fuse can be used” where by “using the three-terminal fuse described it is possible to program any series-parallel combination of electrical components 450 such as resistors” (i.e., a programmable fuse electrically coupled with a resistor) (see, e.g., Cohen, col. 3, lines 5-23 and col. 9, lines 1-6). Doing so would have allowed Breitwisch in view of Wang to use Cohen’s “three-terminal fuse of the invention can be used instead [of prior antifuses] to improve performance” and with applications such as “programmable precision resistors and … neural network programmable synapses,” as suggested by Cohen (see, e.g., Cohen, col. 3, lines 14-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Breitwisch in view of Wang and Cohen substantially teaches the claimed invention, Breitwisch in view of Wang and Cohen is not relied to teach programming the resistor to adjust the synaptic weight based at least in part on varying a resistance of the resistor; and … select the resistor for a read operation to determine the adjusted synaptic weight.
In the same field, analogous art Adhikari teaches programming the resistor to adjust the synaptic weight (see, e.g., FIG. 1 – depicting a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., programming a resistor to adjust the synaptic weight] and pages 1430 and 1432-1433, “presenting the programming signal to each memristor bridge synapse” [i.e., programming the resistor/memristor], “The synaptic weights were initialized with random values by applying random pulses to the memristor synapse. … During hardware learning, the new weight values were programmed in the memristor bridge synapse”, “The memristor bridge synapse … is ideal for implementing synaptic weights in neural networks. The memristor bridge synapse is able to perform the synaptic weightings” [i.e., programming the memristor/resistor to adjust/implement/set a new weight value for the synaptic weight]) based at least in part on varying a resistance of the resistor (see, e.g., FIGs. 1 and 3 – depicting a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., resistor programmed to adjust the synaptic weight based on varying resistance (via varying input voltage)] and showing a “Memristor bridge synaptic circuit. The memristor bridge on the left performs the weighting operation” [i.e., adjust synaptic weight based on resistance of the resistor/memristor] and pages 1427-1428, “Memristor acts as a variable resistor whose value can be varied by varying the current passing through it. … The resistance R at time t of a memristor, also called memristance M … The memristance of a memristor can be controlled by applying a voltage or current signal across it. … The resistance (memristance) of the memristor … can be altered by applying an appropriate current or voltage. … memristor bridge synaptic circuit, shown in Fig. 1, consisting of four identical memristors capable of performing zero, positive, and negative synaptic weightings … When a positive or a negative pulse Vin is applied at the input, the memristance of each memristor is altered” [i.e., applying a voltage or current controls/alters/varies the resistance of the resistor to adjust the synaptic weight], “nonlinear behavior of the memristor has direct influence on the linearity of the programmed weight in the memristor bridge synapse.” [i.e., adjusting the synaptic weight base at least in part on controlling/varying resistance of the resistor]); and 
select the resistor for a read operation to determine the adjusted synaptic weight (see, e.g., page 1431, “The proposed learning scheme also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” [i.e., select the memristor/resistor for a read operation to obtain/determine the adjusted/updated synaptic weight]).
Breitwisch, Wang and Adhikari are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, Wang, page 3, Sect. C, and Adhikari, Abstract and pages 1426-1427). Similarly, Cohen is related to hardware implementations including a programmable switch/fuse that can be used in programmable precision resistors and neural network programmable synapses (See, e.g., Cohen, col. 3, lines 4-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang and Cohen to incorporate the teachings of Adhikari to provide a “learning scheme [that] also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” (i.e., a learning scheme that includes selecting a memristor/resistor for a read operation to obtain/determine adjusted/updated synaptic weights) (see, e.g., Adhikari, page 1431). Doing so would have allowed Breitwisch in view of Wang and Cohen to use Adhikari’s learning scheme to simplify synaptic circuit designs because “Unlike the conventional chip-in-the-loop, it is not necessary to readout the weight values wn of the synapse in the nth iteration in order to calculate the updated weights wn+1 in the n+1th iteration. Hence, the proposed learning scheme reduces the communication overhead between the network/host interface by half, and also eliminates any additional auxiliary circuits for readout of the weights, which leads to simpler circuit design and better chip area utilization.” (i.e., eliminating need to for readouts/read operations in each iteration reduces communications overhead and simplifies circuit design), as suggested by Adhikari (see, e.g., Adhikari, page 1431).

Regarding claim 2, as discussed above, Breitwisch in view of Wang, Cohen and Adhikari teaches the device of claim 1.
Breitwisch further discloses a transistor coupled with the resistor (see, e.g., paragraph 25, “neuromorphic circuit 104 includes FET 130, … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b” [i.e., an FET/transistor 130 electrically coupled with resistor 128b]); and
a voltage source … coupled with the transistor (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., a voltage source 136 electrically connected/coupled with FET 130/the transistor]).
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a transistor coupled with … the fuse and
a voltage source configured to activate the fuse and coupled with the transistor.
In the same field, analogous art Cohen teaches each transistor coupled with … a corresponding fuse (see, e.g., FIG. 7A – showing coupled components 450 and col. 9, lines 4-7 and 16-18 and col. 11, lines 23-27, “using the three-terminal fuse described here it is possible to program any series-parallel combination of electrical components 450 such as resistors, capacitors, transistors … using the configuration shown in FIG. 7A. … the electronic components 450 in FIG. 7A can themselves each be a circuit of programmable series-parallel resistors, capacitors, etc. having the same network form of FIG. 7A.”, “this circuit has resistors in series with each shunted by a conductor with a three-terminal fuse in its path. … This same architecture can also be used to build programmable … transistors with programmable transconductance.” [i.e., each of the components 450, including transistors, are electrically coupled with a corresponding fuse]); and
a voltage source configured to activate the fuse and coupled with the transistor (see, e.g., col. 7, lines 13-14 and col. 9, lines 4-7 and 29-33, “The voltage source 11 is applied across conductor 10 and control electrode 12”, “using the three-terminal fuse described here it is possible to program any series-parallel combination of electrical components 450 such as resistors, capacitors, transistors … To activate one of the fuse structures 14, the programming voltage Vp is applied across the appropriate terminals. For example, to activate fuse device 14g, the programming voltage is applied across terminals 52b and 50c.” [i.e., a voltage source configured to activate the fuse with programming voltage Vp and electrically coupled with the transistor]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Cohen to provide a “programmable three-terminal switch whose resistance is sub-ohm before programming, infinite after programing and controlled by a second conductor that is completely isolated from the fuse body” and “systems which can be used to program the fuse and/or in which the fuse can be used” where by “using the three-terminal fuse described it is possible to program any series-parallel combination of electrical components 450 such as resistors” (i.e., a programmable fuse electrically coupled with a resistor) (see, e.g., Cohen, col. 3, lines 5-23 and col. 9, lines 1-6). Doing so would have allowed Breitwisch in view of Wang to use Cohen’s “three-terminal fuse of the invention can be used instead [of prior antifuses] to improve performance” and with applications such as “programmable precision resistors and … neural network programmable synapses,” as suggested by Cohen (see, e.g., Cohen, col. 3, lines 14-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Regarding claim 3, as discussed above, Breitwisch in view of Wang, Cohen and Adhikari teaches the device of claim 1.
Breitwisch further discloses a voltage source coupled with the artificial neuron … for programming the resistor (see, e.g., paragraphs 24-25, “lines 114 and 116 represent axon connections, where signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network … where source 124 of FET 118 is electrically connected to line 110 … variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110”, “source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114. The variable resistance material 128 is also electrically connected to drain 134 of FET 130. A portion of the variable resistance material 128 between drain 134 and junction 138 appears as resistor 128b, resulting in a voltage drop” [i.e., voltage sources 124, 136 are electrically connected/coupled with the artificial neuron for programming resistor 128]) 
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a voltage source … configured to … select the resistor for the read operation.
In the same field, analogous art Wang teaches a voltage source … configured to … select the resistor for the read operation (see, e.g., pages 3-4 and FIG. 4 showing that “The input ‘1’ is represented by 1.5V/20ms triangular voltage pulses” [i.e., a voltage source] and that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., voltage source enables selection of the memristor/resistor for reading/a read operation]).
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 
Although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a voltage source … configured to activate the fuse for programming the resistor, or select the resistor for the read operation, or both.
In the same field, analogous art Cohen teaches a voltage source … configured to activate the fuse for programming the resistor (see, e.g., col. 7, lines 13-14 and col. 9, lines 4-7 and 29-33, “The voltage source 11 is applied across conductor 10 and control electrode 12”, “using the three-terminal fuse described here it is possible to program any series-parallel combination of electrical components 450 such as resistors, capacitors, transistors … To activate one of the fuse structures 14, the programming voltage Vp is applied across the appropriate terminals. For example, to activate fuse device 14g, the programming voltage is applied across terminals 52b and 50c.” [i.e., a voltage source configured to activate the fuse with programming voltage Vp for programming the electrical components 450 – including the resistor]), or select the resistor for the read operation, or both (see, e.g., col. 9, lines 29-39 and col. 10, lines 1-8 and 55-56, “To activate one of the fuse structures 14, the programming voltage Vp is applied across the appropriate terminals. For example, to activate fuse device 14g, the programming voltage is applied across terminals 52b and 50c. … the programming voltage Vp is applied to terminal 52b and 50c through the higher source resistance RL … the programming voltage Vp is applied at terminal 52b through the lower resistance RL”, “a bias voltage of 2 Vth is applied across the small impedance resistor string … resulting in a voltage drop of Δ V at each resistor … a different programming voltage Vp will be required to program each device.”, “Each additional programming input Vp provides an additional n output” [i.e., a voltage source for the input programming voltage Vp to program or select the resistor in the resistor string for an output/read operation or both the output/read operation and activating the fuse]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Cohen to provide a “programmable three-terminal switch whose resistance is sub-ohm before programming, infinite after programing and controlled by a second conductor that is completely isolated from the fuse body” and “systems which can be used to program the fuse and/or in which the fuse can be used” where by “using the three-terminal fuse described it is possible to program any series-parallel combination of electrical components 450 such as resistors” (i.e., a programmable fuse electrically coupled with a resistor) (see, e.g., Cohen, col. 3, lines 5-23 and col. 9, lines 1-6). Doing so would have allowed Breitwisch in view of Wang to use Cohen’s “three-terminal fuse of the invention can be used instead [of prior antifuses] to improve performance” and with applications such as “programmable precision resistors and … neural network programmable synapses,” as suggested by Cohen (see, e.g., Cohen, col. 3, lines 14-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 4, as discussed above, Breitwisch in view of Wang, Cohen and Adhikari teaches the device of claim 3.
Breitwisch further discloses wherein the voltage source is further configured to:
apply a voltage signal to the first selection component … for programming the resistor (see, e.g., paragraphs 22, 25, 42 and 46 and claim 8, “using phase change material (PCM), … PCM can be used to program resistance values”, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established” [i.e., apply a voltage signal from source 136 to the first component/hardware of circuit 104], “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., for programming the resistor]).
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach apply a voltage signal to the … component to activate the fuse for programming the resistor.
In the same field, analogous art Cohen teaches apply a voltage signal to the … component to activate the fuse for programming the resistor (see, e.g., FIGs. 7B and 8 – depicting applying programming voltage Vp to activate fuses 14, and col. 9, lines 21-39, col. 10, lines 1-8 and col. 11, lines 5-8, “FIG. 7B schematically illustrates an interconnection network which uses the fuse structure 14 of the invention to selectively link or cut conductors. The figure shows a grid of four control electrodes or lower conductors 12a-12d crossing four upper conductors 10a-10d at a plurality of fuse devices 14a-14p. The control electrodes 12a-12d are connected to terminals … To activate one of the fuse structures 14, the programming voltage Vp is applied across the appropriate terminals. For example, to activate fuse device 14g, the programming voltage is applied across terminals 52b and 50c. … the programming voltage Vp is applied to terminal 52b and 50c through the higher source resistance RL … the programming voltage Vp is applied at terminal 52b through the lower resistance RL”, “a bias voltage of 2 Vth is applied across the small impedance resistor string … resulting in a voltage drop of Δ V at each resistor … a different programming voltage Vp will be required to program each device.”, “The voltage will be connected through all of the previously connected links in the programmed network 99 to the control electrodes of the fuses in the ideal programmable network 150.” [i.e., apply programming voltage signal Vp to a component/control electrode/terminals 50, 52 to activate fuse 14 for programming the resistor device in the resistor string]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Cohen to provide a “programmable three-terminal switch whose resistance is sub-ohm before programming, infinite after programing and controlled by a second conductor that is completely isolated from the fuse body” and “systems which can be used to program the fuse and/or in which the fuse can be used” where by “using the three-terminal fuse described it is possible to program any series-parallel combination of electrical components 450 such as resistors” (i.e., a programmable fuse electrically coupled with a resistor) (see, e.g., Cohen, col. 3, lines 5-23 and col. 9, lines 1-6). Doing so would have allowed Breitwisch in view of Wang to use Cohen’s “three-terminal fuse of the invention can be used instead [of prior antifuses] to improve performance” and with applications such as “programmable precision resistors and … neural network programmable synapses,” as suggested by Cohen (see, e.g., Cohen, col. 3, lines 14-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 6, as discussed above, Breitwisch in view of Wang, Cohen and Adhikari teaches the device of claim 3.
Breitwisch further discloses wherein the voltage source is further configured to:
apply a voltage signal to the second selection component to couple the resistor and the input line with the output line (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., apply a voltage signal from source 136 to the second component FET 130/hardware of circuit 104 to electrically connect/couple the resistor 128b and the input line 110 with the output line 114]).

Regarding claim 7, as discussed above, Breitwisch in view of Wang, Cohen and Adhikari teaches the device of claim 6.
Breitwisch further discloses a controller coupled with the artificial neuron to read a value of the resistor … of the artificial neuron based at least in part on coupling the resistor and the input line with the output line (see, e.g., paragraphs 24-25 and 46, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.”, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., a hardware component/controller of circuit 104 electrically connected/coupled with the artificial neuron that reads resistance (as the voltage drop) of resistor 128b based on electrically connecting/coupling the resistor 128b and the input line 110 with the output line 114], “variable resistance material provides a programmable resistance value.” [i.e., read a provided resistance value of the resistor]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a controller to read a value of the resistor configured to indicate the synaptic weight of the artificial neuron based at least in part on coupling the resistor and the input line with the output line.
In the same field, analogous art Wang teaches a controller to read a value of the resistor configured to indicate the synaptic weight of the artificial neuron based at least in part on coupling the resistor and the input line with the output line (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight”, “The diffusive memristor will be switched to its ON state due to the external bias after a finite delay time, and hence the output voltage (V2) across the series resistor increases” [i.e., a component of the neural network synapses configured to read a value of the resistor/memristor indicating the synaptic weight based on coupling the resistor and the input line (10) with the output line for outputting the output voltage V2]).
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 

Regarding claim 8, as discussed above, Breitwisch in view of Wang, Cohen and Adhikari teaches the device of claim 3.
Breitwisch further discloses wherein the voltage source is coupled with a third selection component that is coupled with … the resistor, wherein selecting the resistor for the read operation is further based at least in part on coupling the third selection component with … the resistor (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., coupling voltage source 136 to a third component junction 138/hardware of circuit 104 with the resistor 128b]).
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach wherein the voltage source is coupled with a third selection component that is coupled with the fuse and the resistor, wherein selecting the resistor for the read operation is further based at least in part on coupling the third selection component with the fuse and the resistor.
In the same field, analogous art Cohen teaches wherein the voltage source is coupled with a third selection component that is coupled with the fuse and the resistor (see, e.g., see, e.g., FIGs. 7B and 8 – depicting a network with control electrodes/conductors 12a-d [i.e., including a third selection component] to activate fuse 14 and coupled to source of programming voltage Vp, and col. 9, lines 21-39 and col. 10, lines 1-8, “FIG. 7B schematically illustrates an interconnection network which uses the fuse structure 14 of the invention to selectively link or cut conductors. The figure shows a grid of four control electrodes or lower conductors 12a-12d crossing four upper conductors 10a-10d at a plurality of fuse devices 14a-14p. The control electrodes 12a-12d are connected to terminals … To activate one of the fuse structures 14, the programming voltage Vp is applied across the appropriate terminals. For example, to activate fuse device 14g, the programming voltage is applied across terminals 52b and 50c. … the programming voltage Vp is applied to terminal 52b and 50c through the higher source resistance RL … the programming voltage Vp is applied at terminal 52b through the lower resistance RL”, “a bias voltage of 2 Vth is applied across the small impedance resistor string … resulting in a voltage drop of Δ V at each resistor … a different programming voltage Vp will be required to program each device.” [i.e., the voltage source for programming voltage Vp is coupled with a third selection component in conductors/control electrodes 12, the fuse 14 and the resistor device]), wherein selecting the resistor for the read operation is further based at least in part on coupling the third selection component with the fuse and the resistor (see, e.g., col. 9, lines 29-39 and col. 10, lines 1-8 and 55-56, “To activate one of the fuse structures 14, the programming voltage Vp is applied across the appropriate terminals. For example, to activate fuse device 14g, the programming voltage is applied across terminals 52b and 50c. … the programming voltage Vp is applied to terminal 52b and 50c through the higher source resistance RL … the programming voltage Vp is applied at terminal 52b through the lower resistance RL”, “a bias voltage of 2 Vth is applied across the small impedance resistor string … resulting in a voltage drop of Δ V at each resistor … a different programming voltage Vp will be required to program each device.”, “Each additional programming input Vp provides an additional n output or upper conductors 110, 112” [i.e., selecting the resistor in the resistor string for the output/read operation is based on coupling the third selection component/conductor with the fuse and the resistor in the resistor string]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Cohen to provide a “programmable three-terminal switch whose resistance is sub-ohm before programming, infinite after programing and controlled by a second conductor that is completely isolated from the fuse body” and “systems which can be used to program the fuse and/or in which the fuse can be used” where by “using the three-terminal fuse described it is possible to program any series-parallel combination of electrical components 450 such as resistors” (i.e., a programmable fuse electrically coupled with a resistor) (see, e.g., Cohen, col. 3, lines 5-23 and col. 9, lines 1-6). Doing so would have allowed Breitwisch in view of Wang to use Cohen’s “three-terminal fuse of the invention can be used instead [of prior antifuses] to improve performance” and with applications such as “programmable precision resistors and … neural network programmable synapses,” as suggested by Cohen (see, e.g., Cohen, col. 3, lines 14-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
 
Regarding claim 9, as discussed above, Breitwisch in view of Wang, Cohen and Adhikari teaches the device of claim 3.
Breitwisch further discloses wherein the artificial neuron further comprises:
a second resistor coupled with the input line (see, e.g., paragraph 24, “A portion of the variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.” [i.e., a second resistor 128a coupled with the input line 110]) … 
a fourth selection component … for programming the second resistor (see, e.g., paragraphs 22, 24, 42 and 46, “using phase change material (PCM), … PCM can be used to program resistance values”, “A portion of the variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “phase change material is used as programmable resistors” [i.e., including the second, programmable resistor 128a], “variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., a fourth component/FET 118 configured for programming the second resistor 128a]); and
a fifth selection component coupled with the second resistor and the output line (see, e.g., paragraph 24, “configuration of neuromorphic circuit 102 allows FET 118 to function as a diode, where an electrical connection between lines 114 and 110 is established in response to the voltage at gate 120 exceeding a threshold value. A portion of the variable resistance material 128 … appears as resistor 128a, resulting in a voltage drop between line 114 and line 110” [i.e., a fifth selection component/gate 120 electrically coupled with the second resistor 128a and output line 114]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a second resistor coupled with the input line to indicate the synaptic weight and
a fifth selection component coupled with the second resistor … to select the second resistor for the read operation.
In the same field, analogous art Wang teaches a second resistor coupled with the input line to indicate the synaptic weight (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” [i.e., memristors including a second resistor coupled with input line 10] where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., a second resistor/memristor of the array made of memristors indicates a synaptic weight]) and
a fifth selection component coupled with the second resistor … to select the second resistor for the read operation (see, e.g., pages 3-4 and FIG. 4 depicting “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” and showing that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., a selection component/transistor enables selection of the second memristor/resistor in the array of memristors for reading/a read operation]). 
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a second fuse coupled with the second resistor; and
a fourth selection component coupled with the second fuse … to activate the second fuse for programming the second resistor.
In the same field, analogous art Cohen teaches a second fuse coupled with the second resistor (see, e.g., see, e.g., FIGs. 7B and 8 – depicting a network with fuses 14e-h [i.e., including a second fuse 14g] coupled with a resistor string including the second resistor via control electrodes/conductors 12a-d, and col. 9, lines 21-39 and col. 10, lines 1-8, “FIG. 7B schematically illustrates an interconnection network which uses the fuse structure 14 of the invention to selectively link or cut conductors. The figure shows a grid of four control electrodes or lower conductors 12a-12d crossing four upper conductors 10a-10d at a plurality of fuse devices 14a-14p … to activate fuse device 14g, the programming voltage is applied across terminals 52b and 50c. … through the higher source resistance RL … the programming voltage Vp is applied at terminal 52b through the lower resistance RL”, “a bias voltage of 2 Vth is applied across the small impedance resistor string … resulting in a voltage drop of Δ V at each resistor” [i.e., second fuse 14g is electrically coupled with a second resistor in the resistor string via electrode 12b]); and
a fourth selection component coupled with the second fuse … to activate the second fuse for programming the second resistor (see, e.g., FIGs. 7B and 8 – depicting a network with control electrodes/conductors 12a-d [i.e., including a fourth selection component 12b coupled with second fuse 14g, and col. 9, lines 21-39, col. 10, lines 1-5 and col. 11, lines 1-4, “FIG. 7B schematically illustrates an interconnection network which uses the fuse structure 14 of the invention to selectively link or cut conductors. The figure shows a grid of four control electrodes or lower conductors 12a-12d crossing four upper conductors 10a-10d at a plurality of fuse devices 14a-14p. The control electrodes 12a-12d are connected to terminals … to activate fuse device 14g, the programming voltage is applied … through the higher source resistance RL … the programming voltage Vp is applied at terminal 52b through the lower resistance RL”, “a bias voltage of 2 Vth is applied across the small impedance resistor string … resulting in a voltage drop of Δ V at each resistor … a different programming voltage Vp will be required to program each device.”, “control network 100 of FIG. 9 used to program an ideal programmable network 150 which comprises fusible paths that can be opened in any arbitrary pattern by applying voltage above the threshold through a low value resistor” [i.e., fourth selection component/control electrode 12b is coupled with the second fuse 14g to activate fuse 14g for programming the second resistor device in the resistor string]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Cohen to provide a “programmable three-terminal switch whose resistance is sub-ohm before programming, infinite after programing and controlled by a second conductor that is completely isolated from the fuse body” and “systems which can be used to program the fuse and/or in which the fuse can be used” where by “using the three-terminal fuse described it is possible to program any series-parallel combination of electrical components 450 such as resistors” (i.e., a programmable fuse electrically coupled with a resistor) (see, e.g., Cohen, col. 3, lines 5-23 and col. 9, lines 1-6). Doing so would have allowed Breitwisch in view of Wang to use Cohen’s “three-terminal fuse of the invention can be used instead [of prior antifuses] to improve performance” and with applications such as “programmable precision resistors and … neural network programmable synapses,” as suggested by Cohen (see, e.g., Cohen, col. 3, lines 14-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 10, as discussed above, Breitwisch in view of Wang, Cohen and Adhikari teaches the device of claim 9.
Breitwisch further discloses wherein the voltage source is further configured to:
apply a voltage signal to the fourth selection component … based at least in part on a programming operation (see, e.g., paragraphs 22, 24, 42 and 46, “using phase change material (PCM), … PCM can be used to program resistance values”, “neuromorphic circuit 102 allows FET 118 to function as a diode, where an electrical connection between lines 114 and 110 is established in response to the voltage at gate 120 exceeding a threshold value. A portion of the variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “phase change material is used as programmable resistors” [i.e., including the second, programmable resistor 128a], “variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., apply a voltage signal to the fourth component/FET 118 based on a programming operation for the programmable second resistor 128a]).
While Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach apply a voltage signal to the fourth selection component to decouple the second fuse from the second resistor based at least in part on a programming operation.
In the same field, analogous art Cohen teaches apply a voltage signal to the fourth selection component to decouple the second fuse from the second resistor based at least in part on a programming operation (see, e.g., FIG. 8 – depicting a network with control electrode/conductor/fourth selection component 12b to apply voltage signal/programming voltage Vp to second fuse 14g, and col. 9, lines 26-39, col. 10, lines 1-5, and col. 11, lines 1-5 and 50-55, “control electrodes 12a-12d are connected to terminals … to activate fuse device 14g, the programming voltage is applied … through the higher source resistance RL … the programming voltage Vp is applied at terminal 52b through the lower resistance RL”, “voltage of 2 Vth is applied across the small impedance resistor string … resulting in a voltage drop of Δ V at each resistor … a different programming voltage Vp will be required to program each device.” [i.e., apply voltage signal/programming voltage Vp to fourth selection component/control electrode 12b to activate second fuse 14g based on a programming operation], “program an ideal programmable network 150 which comprises fusible paths that can be opened in any arbitrary pattern by applying voltage above the threshold through a low value resistor”, “the fuse 314a is programmed to cut to release the conductor from the threshold voltage. … If it is desired to disconnect output 360b from input 323, the programming voltage -V … is applied to Vin at terminal 323 to break the conductor at fuse” [i.e., voltage signal applied to fourth selection component/control electrode 12b to open fusible path/decouple second fuse 14g to the second resistor in resistor string based on a programming operation/applying programming voltage]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Cohen to provide a “programmable three-terminal switch whose resistance is sub-ohm before programming, infinite after programing and controlled by a second conductor that is completely isolated from the fuse body” and “systems which can be used to program the fuse and/or in which the fuse can be used” where by “using the three-terminal fuse described it is possible to program any series-parallel combination of electrical components 450 such as resistors” (i.e., a programmable fuse electrically coupled with a resistor) (see, e.g., Cohen, col. 3, lines 5-23 and col. 9, lines 1-6). Doing so would have allowed Breitwisch in view of Wang to use Cohen’s “three-terminal fuse of the invention can be used instead [of prior antifuses] to improve performance” and with applications such as “programmable precision resistors and … neural network programmable synapses,” as suggested by Cohen (see, e.g., Cohen, col. 3, lines 14-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 11, as discussed above, Breitwisch in view of Wang, Cohen and Adhikari teaches the device of claim 10.
Breitwisch further discloses a controller coupled with the artificial neuron to disconnect the second resistor from the artificial neuron (see, e.g., paragraphs 24 and 32, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network. … configuration of neuromorphic circuit 102 allows FET 118 to function as a diode [i.e., that blocks/disconnects current flow in one direction], where an electrical connection between lines 114 and 110 is established in response to the Voltage at gate 120 exceeding a threshold value … resistor 128a.”, “variable resistance material 328 is electrically connected to line 314. However, … the gate 320 of FET 318 does not connect to junction 326” [i.e., controller/gate 320 to disconnect second resistor 128a from the neuron]).
While Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach based at least in part on decoupling the second fuse from the second resistor.
In the same field, analogous art Cohen teaches based at least in part on decoupling the second fuse from the second resistor (see, e.g., col. 9, lines 29-39, col. 10, lines 1-5, and col. 11, lines 1-5 and 50-55, “to activate fuse device 14g, the programming voltage is applied … through the higher source resistance RL … the programming voltage Vp is applied at terminal 52b through the lower resistance RL”, “voltage of 2 Vth is applied across the small impedance resistor string … resulting in a voltage drop of Δ V at each resistor” [i.e., activate the second fuse 14g to decouple it from the second resistor in the resistor string], “program an ideal programmable network 150 which comprises fusible paths that can be opened in any arbitrary pattern by applying voltage above the threshold through a low value resistor”, “the fuse 314a is programmed to cut to release the conductor from the threshold voltage. … If it is desired to disconnect output 360b from input 323, the programming voltage -V … is applied to Vin at terminal 323 to break the conductor at fuse” [i.e., open fusible path/decouple/disconnect second fuse 14g from the second resistor in resistor string]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Cohen to provide a “programmable three-terminal switch whose resistance is sub-ohm before programming, infinite after programing and controlled by a second conductor that is completely isolated from the fuse body” and “systems which can be used to program the fuse and/or in which the fuse can be used” where by “using the three-terminal fuse described it is possible to program any series-parallel combination of electrical components 450 such as resistors” (i.e., a programmable fuse electrically coupled with a resistor) (see, e.g., Cohen, col. 3, lines 5-23 and col. 9, lines 1-6). Doing so would have allowed Breitwisch in view of Wang to use Cohen’s “three-terminal fuse of the invention can be used instead [of prior antifuses] to improve performance” and with applications such as “programmable precision resistors and … neural network programmable synapses,” as suggested by Cohen (see, e.g., Cohen, col. 3, lines 14-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 12, as discussed above, Breitwisch in view of Wang, Cohen and Adhikari teaches the device of claim 9.
Breitwisch further discloses a resistance of the resistor and the resistance of the second resistor (see, e.g., paragraph 25 and claim 7, “neuromorphic circuit 104 includes … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b”, “the variable resistance material is an island of material with separate programmable resistance values with respect to current passing through the first and second field effect transistors” [i.e., the resistance value of the resistor 128b and a separate resistance value of the second resistor 128a]). 
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing wherein the adjusted synaptic weight of the artificial neuron is based at least in part on the resistance of the resistor and a resistance of the second resistor.
In the same field, analogous art Wang teaches wherein the adjusted synaptic weight of the artificial neuron is based at least in part on the resistance of the resistor and a resistance of the second resistor (see, e.g., FIG. 4, depicting “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” [i.e., memristors including the first and second drift resistors having respective, varying resistances] where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., the changed/drifted/adjusted synaptic weight of the neuron is based at least in part on varying, mapping conductances/resistances of the first and second resistors/memristors of the array of drift memristors]).
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 

With respect to independent claim 20, Breitwisch discloses the invention as claimed including an artificial neuron of an artificial neural network (see, e.g., paragraph 24, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.” [i.e., an artificial neuron of an artificial neural network comprising]), comprising:
a resistor coupled with an input line (see, e.g., paragraphs 24-25, “the variable resistance material 128 … appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “variable resistance material 128 … appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., a resistor 128 coupled with input lines 110 and 112]); …
a selection component … for programming the resistor (see, e.g., paragraphs 22, 42 and 46 and claim 8, “using phase change material (PCM), … PCM can be used to program resistance values”, “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., a component/hardware configured for programming the resistor]) …
connect and disconnect the resistor from the artificial neuron based at least in part on the selection component (see, e.g., paragraphs 24-25, 32 and 46-47, “gate 120 of FET 118 is electrically connected to variable resistance material 128”, “two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b”, “The configuration of neuromorphic circuit 302 still allows FET 318 to function as a diode, where an electrical connection between lines 314 and 310 is established in response to the voltage at gate 320 exceeding the threshold value for switching” [i.e., FET functions as a diode with switching to connect/establish electrical connection and disconnect lines], “a first junction is connected to the island of variable resistance material to provide a first connection point to an output of a neuron circuit. At block 1110, a second junction is connected to the island of variable resistance material to provide a second connection point to the output of the neuron circuit, forming a neuromorphic circuit.”, “Junction 125 establishes an electrical connection between FET 118 and any neuron circuit inputs (dendrites) on line 110, while junction 137 establishes an electrical connection between FET 130 and any neuron circuit inputs (dendrites)” [i.e., FET functions as a diode with switching operable connect and disconnect the resistor 128 of FET/ field effect transistor 118 to the artificial neuron circuit based at least in part on the first selection component/FET 118]); and
a second selection component coupled with the resistor and the output line (see, e.g., paragraph 25, “FET 130 is electrically connected to variable resistance material 128 and to line 114 … variable resistance material 128 between drain 134 and junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130 … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b” [i.e., a second component/FET 130 electrically coupled with the resistor 128 and output line 114]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a resistor coupled with an input line to indicate a synaptic weight and
a second selection component … to select the resistor for a read operation.
In the same field, analogous art Wang teaches a resistor coupled with an input line to indicate a synaptic weight (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., a resistor/memristor indicates a synaptic weight]) and
a second selection component … to select the resistor for a read operation (see, e.g., pages 3-4 and FIG. 4 showing that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., a selection component/transistor enables selection of the memristor/resistor for reading/a read operation]). 
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a fuse coupled with the resistor and an output line; and
a selection component coupled with the fuse to activate the fuse for programming the resistor … based at least in part on varying a resistance of the resistor, the fuse operable to connect and disconnect the resistor … based at least in part on whether the selection component activates the fuse.
In the same field, analogous art Cohen teaches a fuse coupled with the resistor (see, e.g., FIG. 8 – depicting fuses 14e-h that are each coupled with a respective resistor in string of resistors to supply bias and threshold voltages Vth to the fuses, and col. 9, lines 62-67, “In this configuration, each of the fuses has similar threshold voltage Vth, and a low impedance resistor string serves to supply a bias voltage to each of the fuses 14.” [i.e., a fuse 14 electrically coupled with the resistor]) and an output line (see, e.g., col. 10, lines 31-33, “release electrode 53 is always connected through a low value resistor and programs a fuse structure 15 on each output line” [i.e., each fuse is coupled with/connected to an output line]); and
a selection component coupled with the fuse to activate the fuse for programming the resistor (see, e.g., FIGs. 7B and 8 – depicting a network with control electrodes/conductors 12 [i.e., selection components] to activate fuses 14 to produce programming voltage Vp], and col. 9, lines 21-39 and col. 10, lines 1-8, “FIG. 7B schematically illustrates an interconnection network which uses the fuse structure 14 of the invention to selectively link or cut conductors. The figure shows a grid of four control electrodes or lower conductors 12a-12d crossing four upper conductors 10a-10d at a plurality of fuse devices 14a-14p. The control electrodes 12a-12d are connected to terminals … To activate one of the fuse structures 14, the programming voltage Vp is applied across the appropriate terminals. For example, to activate fuse device 14g, the programming voltage is applied across terminals 52b and 50c. … the programming voltage Vp is applied to terminal 52b and 50c through the higher source resistance RL … the programming voltage Vp is applied at terminal 52b through the lower resistance RL”, “a bias voltage of 2 Vth is applied across the small impedance resistor string … resulting in a voltage drop of Δ V at each resistor … a different programming voltage Vp will be required to program each device.” [i.e., network includes selection components that selectively apply currents and programming voltage Vp to activate a fuse 14 for programming the resistor device]) … ,
the fuse operable to connect and disconnect the resistor … based at least in part on whether the selection component activates the fuse (see, e.g., col. 10, lines 21-38, and col. 12, lines 2-5, “if fuse 14h is programmed to connect conductor 10d to conductor 12b, then -Vth, will then be coupled to the control electrode 12b. To eliminate this coupling, another cutting fuse device 15h is included. By applying a release voltage Vrel to terminal 53, fuse device 15h cuts conductor 10d. … control conductor 55 to control the cutting process of fuse structures 15e-15h. The release electrode 53 is always connected through a low value resistor and programs a fuse structure 15 on each output line for cutting immediately after making any connection between the control electrode 12b and any upper or output conductor 10a-10d. To guarantee that only the desired output or upper conductor 10a-10d is released from the bias resistor string, Vrel is set equal to the value VP used to program the corresponding link.” [i.e., fuse 14 is programmed/operable to connect conductors 10, 12 to the resistor and to eliminate coupling/release/cut conductor 10 to disconnect the resistor in the resistor string], “If the output terminal 360 is to remain connected to the input terminal 323, the release fuse is blown. If, on the other hand, the output is to be disconnected from the input 323, the output fuse is blown.” [i.e., the fuse is operable to connect and disconnect the resistor based in part on whether the control electrodes/conductor 12/selection component activates the fuse]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Cohen to provide a “programmable three-terminal switch whose resistance is sub-ohm before programming, infinite after programing and controlled by a second conductor that is completely isolated from the fuse body” and “systems which can be used to program the fuse and/or in which the fuse can be used” where by “using the three-terminal fuse described it is possible to program any series-parallel combination of electrical components 450 such as resistors” (i.e., a programmable fuse electrically coupled with a resistor) (see, e.g., Cohen, col. 3, lines 5-23 and col. 9, lines 1-6). Doing so would have allowed Breitwisch in view of Wang to use Cohen’s “three-terminal fuse of the invention can be used instead [of prior antifuses] to improve performance” and with applications such as “programmable precision resistors and … neural network programmable synapses,” as suggested by Cohen (see, e.g., Cohen, col. 3, lines 14-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
 Although Breitwisch in view of Wang and Cohen substantially teaches the claimed invention, Breitwisch in view of Wang and Cohen is not relied to teach programming the resistor to adjust the synaptic weight based at least in part on varying a resistance of the resistor; and … select the resistor for a read operation to determine the adjusted synaptic weight.
In the same field, analogous art Adhikari teaches programming the resistor to adjust the synaptic weight (see, e.g., FIG. 1 – depicting a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., programming a resistor to adjust the synaptic weight] and pages 1430 and 1432-1433, “presenting the programming signal to each memristor bridge synapse” [i.e., programming the resistor/memristor], “The synaptic weights were initialized with random values by applying random pulses to the memristor synapse. … During hardware learning, the new weight values were programmed in the memristor bridge synapse”, “The memristor bridge synapse … is ideal for implementing synaptic weights in neural networks. The memristor bridge synapse is able to perform the synaptic weightings” [i.e., programming the memristor/resistor to adjust/implement/set a new weight value for the synaptic weight]) based at least in part on varying a resistance of the resistor (see, e.g., FIGs. 1 and 3 – depicting a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., resistor programmed to adjust the synaptic weight based on varying resistance (via varying input voltage)] and showing a “Memristor bridge synaptic circuit. The memristor bridge on the left performs the weighting operation” [i.e., adjust synaptic weight based on resistance of the resistor/memristor] and pages 1427-1428, “Memristor acts as a variable resistor whose value can be varied by varying the current passing through it. … The resistance R at time t of a memristor, also called memristance M … The memristance of a memristor can be controlled by applying a voltage or current signal across it. … The resistance (memristance) of the memristor … can be altered by applying an appropriate current or voltage. … memristor bridge synaptic circuit, shown in Fig. 1, consisting of four identical memristors capable of performing zero, positive, and negative synaptic weightings … When a positive or a negative pulse Vin is applied at the input, the memristance of each memristor is altered” [i.e., applying a voltage or current controls/alters/varies the resistance of the resistor to adjust the synaptic weight], “nonlinear behavior of the memristor has direct influence on the linearity of the programmed weight in the memristor bridge synapse.” [i.e., adjusting the synaptic weight base at least in part on controlling/varying resistance of the resistor]); and 
select the resistor for a read operation to determine the adjusted synaptic weight (see, e.g., page 1431, “The proposed learning scheme also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” [i.e., select the memristor/resistor for a read operation to obtain/determine the adjusted/updated synaptic weight]).
Breitwisch, Wang and Adhikari are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, Wang, page 3, Sect. C, and Adhikari, Abstract and pages 1426-1427). Similarly, Cohen is related to hardware implementations including a programmable switch/fuse that can be used in programmable precision resistors and neural network programmable synapses (See, e.g., Cohen, col. 3, lines 4-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang and Cohen to incorporate the teachings of Adhikari to provide a “learning scheme [that] also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” (i.e., a learning scheme that includes selecting a memristor/resistor for a read operation to obtain/determine adjusted/updated synaptic weights) (see, e.g., Adhikari, page 1431). Doing so would have allowed Breitwisch in view of Wang and Cohen to use Adhikari’s learning scheme to simplify synaptic circuit designs because “Unlike the conventional chip-in-the-loop, it is not necessary to readout the weight values wn of the synapse in the nth iteration in order to calculate the updated weights wn+1 in the n+1th iteration. Hence, the proposed learning scheme reduces the communication overhead between the network/host interface by half, and also eliminates any additional auxiliary circuits for readout of the weights, which leads to simpler circuit design and better chip area utilization.” (i.e., eliminating need to for readouts/read operations in each iteration reduces communications overhead and simplifies circuit design), as suggested by Adhikari (see, e.g., Adhikari, page 1431).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Wang, Cohen and Adhikari as applied to claim 3, and further in view of Imondi et al. (U.S. Patent No 5,457,771, hereinafter “Imondi”).
Regarding claim 5, as discussed above, Breitwisch in view of Wang, Cohen and Adhikari teaches the device of claim 3.
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing wherein the first selection component coupled with the fuse is … grounded.
In the same field, analogous art Wang teaches wherein the first selection component coupled with the fuse is … grounded (see, e.g., pages 2 and 4, “A very low magnitude of the high resistance state (HRS) current … The low HRS current is achieved by large band gap dielectrics between electrodes. This fuse type switching thereby leads to a very high current voltage”, “one of the terminals of diffusive memristors connect to the ground” [i.e., the first hardware component coupled with the fuse is grounded]).
Although Breitwisch in view of Wang and Cohen substantially teaches the claimed invention, Breitwisch in view of Wang and Cohen is not relied to teach wherein the first selection component … is virtually grounded.
In the same field, analogous art Imondi teaches wherein the first selection component … is virtually grounded (see, e.g., col. 2, lines 40-46, “the gate region of the read transistor of the EEPROM memory cell associated with said N-channel MOS transistor is connected to the virtual ground of the selection transistor … and the gate region of the read transistor of the EEPROM memory cell associated with said P-channel MOS transistor is connected to the virtual ground of the selection transistor” [i.e., first selection component/transistor is virtually grounded]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang and Cohen to incorporate the teachings of Imondi to provide an integrated circuit having a nonvolatile variable resistor for use in neuronic networks including neurons where gate regions of read transistors of EEPROM memory cells associated with N- and P-channel MOS transistors are connected to virtual ground of a selection transistor of the integrated circuit (i.e., a virtually grounded selection transistor) (see, e.g., Imondi, col. 1, lines 9-10 and 61-67 and col. 2, lines 40-46). Doing so would have allowed Breitwisch in view of Wang and Cohen to advantageously use a variable resistor comprising MOS transistors, with N-channel as well as with P-channel that can be achieved with an EEPROM memory cell of the N-channel type in the integrated circuit, as suggested by Imondi (see, e.g., Imondi, col. 3, lines 1-5). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Wang, Cohen and Adhikari as applied to claim 1, and further in view of Leobandung (U.S. Patent No 10,217,512 B1, hereinafter “Leobandung”). Leobandung was filed on May 15, 2018 and this date is before the effective filing date of this application, i.e., June 19, 2018. Therefore, Leobandung constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 13, as discussed above, Breitwisch in view of Wang, Cohen and Adhikari teaches the device of claim 1.
Although Breitwisch in view of Wang and Cohen and Adhikari substantially teaches the claimed invention, Breitwisch in view of Wang, Cohen and Adhikari is not relied to teach wherein the resistor comprises a precision metal resistor.
In the same field, analogous art Leobandung teaches wherein the resistor comprises a precision metal resistor (see, e.g., col. 6, lines 16-19 and col. 8, lines 43-48, “The resistors, R1 through R5, can be fabricated using precision resistors, such as, for example, … back end-of-line (BEOL) metal, etc., as will be known to those skilled in the art.”, “The resistors R1 through R10 forming the resistor network in the exemplary unit cell circuit 500, like the resistors in the illustrative unit cell circuit 400 of FIG. 4, are preferably fabricated using precision resistors, such as, for example, … BEOL metal, etc. [i.e., a resistor R1 comprising a precision metal resistor]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang, Cohen Adhikari to incorporate the teachings of Leobandung to provide a network in a unit cell circuit comprising resistors fabricated using precision resistors, such as back end-of-line (BEOL) metal, (i.e., a precision metal resistor) (see, e.g., Leobandung, col. 8, lines 43-48). Doing so would have allowed Breitwisch in view of Wang, Cohen and Adhikari to beneficially improve accuracy of weight updates since the resistance of resistors R6, R7, R8, R9 and R10 (i.e., precision metal resistors in the unit cell circuit) can be controlled to a closer tolerance than the resistance of floating gate transistors, as suggested by Leobandung (see, e.g., Leobandung, col. 8, lines 48-53). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Cohen and further in view of Adhikari.
With respect to independent claim 14, Breitwisch discloses the invention as claimed including an apparatus for an artificial neural network (see, e.g., paragraphs 6, 8 and 22-23, “a neuromorphic system that includes a plurality of synapse blocks … Each neuromorphic circuit includes a field effect transistor … electrically connected to variable resistance material provides a programmable resistance”, “additional … apparatuses, and/or design structures be [are] included”, “Integrating complementary metal-oxide-semiconductor (CMOS) neuron circuit blocks with nano-scale synaptic devices can produce highly dense and fully connected artificial neural networks”, “FIG. 1 depicts an example of a system 10 with diode and resistor based neuromorphic circuits … Synaptic devices formed of equivalent diode and resistor circuits”)
a processor (see, e.g., paragraph 55, “The end product can be any product that includes integrated circuit chips, ranging from … low-end applications to advanced computer products having a display, a keyboard or other input device, and a central processor” [i.e., a processor]);
a memory in electronic communication with the processor (see, e.g., paragraph 51, “The medium may be a non-volatile storage medium such as … a programmable gate array, a compact flash, or other flash memory … the medium may be a system or cache memory … on which data packets may be transmitted and intermediately stored” [i.e., memory in communication with the processor]; and
instructions stored in the memory and executable by the processor to cause the apparatus (see, e.g., paragraphs 49-50, “encoded on machine readable … storage media to include data and/or instructions that when executed or otherwise processed on a data processing system” [i.e., processor-executable instructions stored in storage media/memory], “program instructions that when processed”) to:
activate at least one transistor of a plurality of transistors to select an artificial neuron from the artificial neural network, each transistor of the plurality of transistors coupled with a corresponding resistor .… of the artificial neuron (see, e.g., paragraph 25, “neuromorphic circuit 104 includes FET 130, … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b” [i.e., a plurality of FETs/transistors 118, 130, each electrically coupled with their own corresponding resistor 128a, 128b of artificial neuron/neuromorphic circuit 104]), based on an input signal (see, e.g., paragraphs 23-24 and 47 and claim 7, “system 10 with diode and resistor based neuromorphic circuits … neuron circuit blocks N1, N2, N3, and N4 are arranged in columns 12, and neuron circuit blocks N5, N6, N7, and N8 are arranged in rows 14. Synaptic devices formed of equivalent diode and resistor circuits make cross bar connections between the columns 12 and rows 14. For example, synaptic device 16 includes equivalent diode D1 and resistor R1 in series between neuron circuit blocks N1 and N8 … Resistors R1 and R2 are variable/programmable resistors … implementations of system 10 using diode-configured field effect transistors (FETs) in combination with shared islands of variable resistance material” [i.e., a plurality of FETs/transistors each connected/electrically coupled with a corresponding resistor R1, R2 …], “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.”, “establishes an electrical connection between FET 118 and any neuron circuit inputs (dendrites) on line 110”, “the variable resistance material is an island of material with separate programmable resistance values with respect to current passing through the first and second field effect transistors” [i.e., an input signal/current on input line 110 to activate an FET/transistor to select an artificial neuron from an artificial neural network]);
activate at least a second transistor coupled with the corresponding resistor … of the artificial neuron … for programming the corresponding resistor, … based at least in part on a second input signal varying a resistance of the corresponding resistor (see, e.g., paragraphs 22, 24-25, 42 and 46-47 and claim 8, “using phase change material (PCM) … PCM can be used to program resistance values”, “Each of the neuromorphic circuits 102-108 includes a field effect transistor (FET) in a diode-configuration.”, “two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b … distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals” [i.e., input axon signal on line 114 activates a second FET/transistor 130 that is electrically coupled with its own corresponding resistor 128b]), “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.” [i.e., programming the corresponding resistor of the programmable resistors], “junction 137 establishes an electrical connection between FET 130 and any neuron circuit inputs (dendrites)”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., input signal/a second input signal activates FET 130/second transistor that is electrically connected to/coupled with the resistor for programming the resistor based in part on varying the variable resistance of the corresponding resistor]), … 
to connect and disconnect the corresponding resistor from the artificial neuron (see, e.g., paragraphs 24-25, 32 and 46-47, “gate 120 of FET 118 is electrically connected to variable resistance material 128”, “two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b”, “The configuration of neuromorphic circuit 302 still allows FET 318 to function as a diode, where an electrical connection between lines 314 and 310 is established in response to the voltage at gate 320 exceeding the threshold value for switching” [i.e., FET functions as a diode with switching to connect/establish electrical connection and disconnect lines], “a first junction is connected to the island of variable resistance material to provide a first connection point to an output of a neuron circuit. At block 1110, a second junction is connected to the island of variable resistance material to provide a second connection point to the output of the neuron circuit, forming a neuromorphic circuit.”, “Junction 125 establishes an electrical connection between FET 118 and any neuron circuit inputs (dendrites) on line 110, while junction 137 establishes an electrical connection between FET 130 and any neuron circuit inputs (dendrites)” [i.e., FET functions as a diode with switching operable connect and disconnect the corresponding resistor 128b of FET 130 to the artificial neuron circuit]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing each transistor of the plurality of transistors coupled with … a corresponding fuse;
activate … the corresponding fuse corresponding to the activated at least one transistor … to activate the corresponding fuse for programming the corresponding resistor, … the corresponding fuse operable to connect and disconnect the corresponding resistor … based at least in part on whether the fuse is activated;
apply a voltage signal to the corresponding fuse based on activating the at least one transistor of the plurality and the second transistor coupled with the corresponding fuse.
In the same field, analogous art Cohen teaches each transistor of the plurality of transistors coupled with … a corresponding fuse (see, e.g., FIG. 7A – showing coupled components 450 and col. 9, lines 4-7 and 16-18 and col. 11, lines 23-27, “using the three-terminal fuse described here it is possible to program any series-parallel combination of electrical components 450 such as resistors, capacitors, transistors … using the configuration shown in FIG. 7A. … the electronic components 450 in FIG. 7A can themselves each be a circuit of programmable series-parallel resistors, capacitors, etc. having the same network form of FIG. 7A.”, “this circuit has resistors in series with each shunted by a conductor with a three-terminal fuse in its path. … This same architecture can also be used to build programmable … transistors with programmable transconductance.” [i.e., each of the components 450, including each transistor of a plurality of transistors, are electrically coupled with a corresponding fuse]);
activate … the corresponding fuse corresponding to the activated at least one transistor … to activate the corresponding fuse for programming the corresponding resistor (see, e.g., col. 7, lines 13-14 and col. 9, lines 4-7 and 29-33 and col. 10, lines 1-8, “The voltage source 11 is applied across conductor 10 and control electrode 12”, “using the three-terminal fuse described here it is possible to program any series-parallel combination of electrical components 450 such as resistors, capacitors, transistors … To activate one of the fuse structures 14, the programming voltage Vp is applied across the appropriate terminals. For example, to activate fuse device 14g, the programming voltage is applied across terminals 52b and 50c.”, “voltage of 2 Vth is applied across the small impedance resistor string … resulting in a voltage drop of Δ V at each resistor … a different programming voltage Vp will be required to program each device.” [i.e., activate the at least one transistor in electrical components 450 to activate the corresponding fuse by applying programming voltage Vp for programming devices and electrical components 450 – including the resistor]),
the corresponding fuse operable to connect and disconnect the corresponding resistor … based at least in part on whether the fuse is activated (see, e.g., col. 10, lines 21-38, and col. 12, lines 2-5, “if fuse 14h is programmed to connect conductor 10d to conductor 12b, then -Vth, will then be coupled to the control electrode 12b. To eliminate this coupling, another cutting fuse device 15h is included. By applying a release voltage Vrel to terminal 53, fuse device 15h cuts conductor 10d. … control conductor 55 to control the cutting process of fuse structures 15e-15h. The release electrode 53 is always connected through a low value resistor and programs a fuse structure 15 on each output line for cutting immediately after making any connection between the control electrode 12b and any upper or output conductor 10a-10d. To guarantee that only the desired output or upper conductor 10a-10d is released from the bias resistor string, Vrel is set equal to the value VP used to program the corresponding link.” [i.e., the corresponding fuse 14 is programmed/operable to connect conductors 10, 12 to the resistor and to eliminate coupling/release/cut conductor 10 to disconnect the resistor in the resistor string], “If the output terminal 360 is to remain connected to the input terminal 323, the release fuse is blown. If, on the other hand, the output is to be disconnected from the input 323, the output fuse is blown.” [i.e., the corresponding fuse is operable to connect and disconnect the resistor based in part on whether the fuse is activated]);
apply a voltage signal to the corresponding fuse based on activating the at least one transistor of the plurality of transistors and the second transistor coupled with the corresponding fuse (see, e.g., col. 9, lines 4-7 and 26-39, col. 10, lines 1-5, and col. 11, lines 1-5, 23-27 and 50-55, “using the three-terminal fuse described here it is possible to program any series-parallel combination of electrical components 450 such as resistors, capacitors, transistors … to activate fuse device 14g, the programming voltage is applied … the programming voltage Vp is applied at terminal 52b”, “a different programming voltage Vp will be required to program each device.” [i.e., apply voltage signal/programming voltage Vp to the corresponding fuse 14 based on activating/programming the at least one transistor and a second transistor device in electrical components/transistors 450], “this circuit has resistors in series with each shunted by a conductor with a three-terminal fuse in its path. … This same architecture can also be used to build programmable … transistors with programmable transconductance.” [i.e., voltage signal applied the corresponding fuse to open fusible path based on a programming/activating the programmable transistors – including first and second transistors]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Cohen to provide a “programmable three-terminal switch whose resistance is sub-ohm before programming, infinite after programing and controlled by a second conductor that is completely isolated from the fuse body” and “systems which can be used to program the fuse and/or in which the fuse can be used” where by “using the three-terminal fuse described it is possible to program any series-parallel combination of electrical components 450 such as resistors” (i.e., a programmable fuse electrically coupled with a resistor) (see, e.g., Cohen, col. 3, lines 5-23 and col. 9, lines 1-6). Doing so would have allowed Breitwisch to use Cohen’s “three-terminal fuse of the invention can be used instead [of prior antifuses] to improve performance” and with applications such as “programmable precision resistors and … neural network programmable synapses,” as suggested by Cohen (see, e.g., Cohen, col. 3, lines 14-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
 Although Breitwisch in view of Cohen substantially teaches the claimed invention, Breitwisch in view of Cohen is not relied to teach programming the corresponding resistor to adjust a synaptic weight associated with the corresponding resistor, based at least in part on a second signal varying a resistance of the corresponding resistor; and determine an adjusted synaptic weight based at least in part on applying the voltage signal.
In the same field, analogous art Adhikari teaches programming the corresponding resistor to adjust a synaptic weight associated with the corresponding resistor (see, e.g., FIG. 1 – depicting a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., programming a resistor to adjust the synaptic weight] and pages 1430 and 1432-1433, “presenting the programming signal to each memristor bridge synapse” [i.e., programming the resistor/memristor], “The synaptic weights were initialized with random values by applying random pulses to the memristor synapse. … During hardware learning, the new weight values were programmed in the memristor bridge synapse”, “The memristor bridge synapse … is ideal for implementing synaptic weights in neural networks. The memristor bridge synapse is able to perform the synaptic weightings” [i.e., programming the corresponding memristor/resistor to adjust/implement/set a new weight value for a synaptic weight associated with the corresponding memristor/resistor]) based at least in part on a second signal varying a resistance of the corresponding resistor (see, e.g., FIGs. 1 and 3 – depicting a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., resistor programmed to adjust the synaptic weight based on varying resistance (via varying the input voltage – the second signal)] and showing a “Memristor bridge synaptic circuit. The memristor bridge on the left performs the weighting operation” [i.e., adjust synaptic weight based on resistance of the resistor/memristor] and pages 1427-1428, “Memristor acts as a variable resistor whose value can be varied by varying the current passing through it. … The resistance R at time t of a memristor, also called memristance M … The memristance of a memristor can be controlled by applying a voltage or current signal across it [i.e., the voltage or current signal is the second signal that varies a resistance of the resistor]. … The resistance (memristance) of the memristor … can be altered by applying an appropriate current or voltage. … memristor bridge synaptic circuit, shown in Fig. 1, consisting of four identical memristors capable of performing zero, positive, and negative synaptic weightings … When a positive or a negative pulse Vin is applied at the input, the memristance of each memristor is altered” [i.e., applying a voltage or current is the second signal that controls/alters/varies the resistance of the resistor to adjust the synaptic weight], “nonlinear behavior of the memristor has direct influence on the linearity of the programmed weight in the memristor bridge synapse.” [i.e., adjusting the synaptic weight base at least in part on the second voltage/current signal controlling/varying resistance of the resistor]); and 
determine an adjusted synaptic weight based at least in part on applying the voltage signal (see, e.g., pages 1427, 1429 and 1431, “The memristance of a memristor can be controlled by applying a voltage or current signal across it.” [i.e., applying a voltage signal], “voltage inputs are weighted by memristor bridge synapses … Inputs are in voltage form” [i.e., applying an input voltage signal to a memristor bridge synapse], “The proposed learning scheme also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” [i.e., obtain/determine an adjusted/updated synaptic weight based in part on applying a voltage signal to the hardware synapses]).
Breitwisch and Adhikari are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, and Adhikari, Abstract and pages 1426-1427). Similarly, Cohen is related to hardware implementations including a programmable switch/fuse that can be used in programmable precision resistors and neural network programmable synapses (See, e.g., Cohen, col. 3, lines 4-23).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Cohen to incorporate the teachings of Adhikari to provide a “learning scheme [that] also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” (i.e., a learning scheme that includes selecting a memristor/resistor for a read operation to obtain/determine adjusted/updated synaptic weights) (see, e.g., Adhikari, page 1431). Doing so would have allowed Breitwisch in view of Cohen to use Adhikari’s learning scheme to simplify synaptic circuit designs because “Unlike the conventional chip-in-the-loop, it is not necessary to readout the weight values wn of the synapse in the nth iteration in order to calculate the updated weights wn+1 in the n+1th iteration. Hence, the proposed learning scheme reduces the communication overhead between the network/host interface by half, and also eliminates any additional auxiliary circuits for readout of the weights, which leads to simpler circuit design and better chip area utilization.” (i.e., eliminating need to for readouts/read operations in each iteration reduces communications overhead and simplifies circuit design), as suggested by Adhikari (see, e.g., Adhikari, page 1431).

Regarding claim 15, as discussed above, Breitwisch in view of Cohen and Adhikari teaches the apparatus of claim 14.
Breitwisch further discloses disconnect the corresponding resistor from the artificial neuron based at least in part on applying the voltage signal (see, e.g., paragraphs 24 and 32, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network. … configuration of neuromorphic circuit 102 allows FET 118 to function as a diode [i.e., that blocks/disconnects current flow in one direction], where an electrical connection between lines 114 and 110 is established in response to the Voltage at gate 120 exceeding a threshold value … resistor 128a.”, “variable resistance material 328 is electrically connected to line 314. However, … the gate 320 of FET 318 does not connect to junction 326” [i.e., apply voltage signal at gate 120/320 to disconnect the corresponding resistor 128a from the artificial neuron]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing disconnect the corresponding resistor … based at least in part on applying the voltage signal to the corresponding fuse.
In the same field, analogous art Cohen teaches disconnect the corresponding resistor … based at least in part on applying the voltage signal to the corresponding fuse (see, e.g., col. 10, lines 21-38, “if fuse 14h is programmed to connect conductor 10d to conductor 12b, then -Vth, will then be coupled to the control electrode 12b. To eliminate this coupling, another cutting fuse device 15h is included. By applying a release voltage Vrel to terminal 53, fuse device 15h cuts conductor 10d. … control conductor 55 to control the cutting process of fuse structures 15e-15h. The release electrode 53 is always connected through a low value resistor and programs a fuse structure 15 on each output line for cutting immediately after making any connection between the control electrode 12b and any upper or output conductor 10a-10d. To guarantee that only the desired output or upper conductor 10a-10d is released from the bias resistor string, Vrel is set equal to the value Vp used to program the corresponding link.” [i.e., the corresponding fuse eliminates coupling/releases/cuts conductor 10 to disconnect the corresponding resistor in the resistor string based on applying a voltage signal Vrel]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Cohen to provide a “programmable three-terminal switch whose resistance is sub-ohm before programming, infinite after programing and controlled by a second conductor that is completely isolated from the fuse body” and “systems which can be used to program the fuse and/or in which the fuse can be used” where by “using the three-terminal fuse described it is possible to program any series-parallel combination of electrical components 450 such as resistors” (i.e., a programmable fuse electrically coupled with a resistor) (see, e.g., Cohen, col. 3, lines 5-23 and col. 9, lines 1-6). Doing so would have allowed Breitwisch to use Cohen’s “three-terminal fuse of the invention can be used instead [of prior antifuses] to improve performance” and with applications such as “programmable precision resistors and … neural network programmable synapses,” as suggested by Cohen (see, e.g., Cohen, col. 3, lines 14-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 16, as discussed above, Breitwisch in view of Cohen and Adhikari teaches the apparatus of claim 15.
Breitwisch further discloses wherein programming the corresponding resistor comprises disconnecting the corresponding resistor from the artificial neuron (see, e.g., paragraphs 22, 24-25, 32, 42 and 46 and claim 8, “using phase change material (PCM) … PCM can be used to program resistance values” [i.e., programming the resistor], “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network. …Each of the neuromorphic circuits 102-108 includes a field effect transistor (FET) in a diode-configuration. … configuration of neuromorphic circuit 102 allows FET 118 to function as a diode [i.e., that blocks/disconnects current flow in one direction], where an electrical connection between lines 114 and 110 is established in response to the Voltage at gate 120 exceeding a threshold value … resistor 128a.”, “variable resistance material 328 is electrically connected to line 314. However, … the gate 320 of FET 318 does not connect to junction 326” [i.e., controller/gate 320 to disconnect the corresponding resistor 128a from the neuron], “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., programming the corresponding resistor]).

Regarding claim 17, as discussed above, Breitwisch in view of Cohen and Adhikari teaches the apparatus of claim 14.
Breitwisch further discloses couple the corresponding resistor and an input line with an output line based at least in part on the input signal (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., based on an input voltage signal from source 136, electrically connect/couple the corresponding resistor 128b and the input line 110 with the output line 114]); and
read a value of the corresponding resistor based at least in part on coupling the corresponding resistor and the input line with the output line (see, e.g., paragraphs 24-25 and 46, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.”, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., a hardware component/controller of circuit 104 electrically connected/coupled with the artificial neuron that reads resistance (as the voltage drop) of corresponding resistor 128b based on electrically connecting/coupling the corresponding resistor 128b and the input line 110 with the output line 114], “variable resistance material provides a programmable resistance value.” [i.e., read a provided resistance value of the corresponding resistor]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Cohen and Adhikari as applied to claim 14, and further in view of Wang.
Regarding claim 18, as discussed above, Breitwisch in view of Cohen and Adhikari teaches the apparatus of claim 14.
Breitwisch further discloses wherein the artificial neuron comprises the corresponding resistor … the at least one transistor of the plurality of transistors, and the second transistor (see, e.g., paragraphs 24-25, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.” [i.e., artificial neurons], “neuromorphic circuit 104 includes FET 130, … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b” [i.e., comprises the corresponding resistor 128b and at least one FET/118 of a plurality of FETs/transistors 118, 130 of artificial neuron/neuromorphic circuit 104]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing wherein the artificial neuron comprises … a fuse coupled with the corresponding resistor.
In the same field, analogous art Cohen teaches wherein the artificial neuron comprises … a fuse coupled with the corresponding resistor (see, e.g., FIG. 8 – depicting fuses 14e-h that are each coupled with a respective resistor in string of resistors to supply bias and threshold voltages Vth to the fuses, and col. 3, lines 15-23 and col. 9, lines 62-67, “the three-terminal fuse of the invention can be used instead to improve performance. Among the applications for the device are … neural network programmable synapses, etc.” [i.e., fuse included in a neural network with artificial neurons], “In this configuration, each of the fuses has similar threshold voltage Vth, and a low impedance resistor string serves to supply a bias voltage to each of the fuses 14.” [i.e., a fuse 14 electrically coupled with the corresponding resistor]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Cohen to provide a “programmable three-terminal switch whose resistance is sub-ohm before programming, infinite after programing and controlled by a second conductor that is completely isolated from the fuse body” and “systems which can be used to program the fuse and/or in which the fuse can be used” where by “using the three-terminal fuse described it is possible to program any series-parallel combination of electrical components 450 such as resistors” (i.e., a programmable fuse electrically coupled with a resistor) (see, e.g., Cohen, col. 3, lines 5-23 and col. 9, lines 1-6). Doing so would have allowed Breitwisch to use Cohen’s “three-terminal fuse of the invention can be used instead [of prior antifuses] to improve performance” and with applications such as “programmable precision resistors and … neural network programmable synapses,” as suggested by Cohen (see, e.g., Cohen, col. 3, lines 14-23). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Breitwisch in view of Cohen and Adhikari substantially teaches the claimed invention, Breitwisch in view of Cohen is not relied to teach wherein the artificial neuron comprises the corresponding resistor associated with the synaptic weight.
In the same field, analogous art Wang teaches wherein the artificial neuron comprises the corresponding resistor associated with the synaptic weight (see, e.g., FIG. 4, showing “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” [i.e., an artificial neuron] where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., neuron comprises the corresponding resistor/memristor associated with a synaptic weight]).
Breitwisch, Wang and Adhikari are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, Wang, page 3, Sect. C, and Adhikari, Abstract and pages 1426-1427). Similarly, Cohen is related to hardware implementations including a programmable switch/fuse that can be used in programmable precision resistors and neural network programmable synapses (See, e.g., Cohen, col. 3, lines 4-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Cohen and Adhikari to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch in view of Cohen and Adhikari to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Cohen and Adhikari as applied to claim 14, and further in view of Leobandung.
Regarding claim 19, as discussed above, Breitwisch in view of Cohen and Adhikari teaches the apparatus of claim 14.
Although Breitwisch in view of Cohen and Adhikari substantially teaches the claimed invention, Breitwisch in view of Cohen and Adhikari is not relied to teach wherein the corresponding resistor comprises a precision metal resistor.
In the same field, analogous art Leobandung teaches wherein the corresponding resistor comprises a precision metal resistor (see, e.g., col. 6, lines 16-19 and col. 8, lines 43-48, “The resistors, R1 through R5, can be fabricated using precision resistors, such as, for example, … back end-of-line (BEOL) metal, etc., as will be known to those skilled in the art.”, “The resistors R1 through R10 forming the resistor network in the exemplary unit cell circuit 500, like the resistors in the illustrative unit cell circuit 400 of FIG. 4, are preferably fabricated using precision resistors, such as, for example, … BEOL metal, etc. [i.e., a corresponding resistor R1 comprising a precision metal resistor]). 
Breitwisch, Wang, Adhikari and Leobandung are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, Wang, page 3, Sect. C, Adhikari, Abstract and pages 1426-1427, and Leobandung, Abstract and col. 1, lines 11-14). Similarly, Cohen is related to hardware implementations including a programmable switch/fuse that can be used in programmable precision resistors and neural network programmable synapses (See, e.g., Cohen, col. 3, lines 4-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Cohen and Adhikari to incorporate the teachings of Leobandung to provide a network in a unit cell circuit comprising resistors fabricated using precision resistors, such as back end-of-line (BEOL) metal, (i.e., a precision metal resistor) (see, e.g., Leobandung, col. 8, lines 43-48). Doing so would have allowed Breitwisch in view of Cohen to beneficially improve accuracy of weight updates since the resistance of resistors R6, R7, R8, R9 and R10 (i.e., precision metal resistors in the unit cell circuit) can be controlled to a closer tolerance than the resistance of floating gate transistors, as suggested by Leobandung (see, e.g., Leobandung, col. 8, lines 48-53). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125